Motion Granted and Petition for Writ of Mandamus Dismissed and Memorandum
Opinion filed April 19, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00276-CV
                                    ____________


           IN RE DALLAS CITY LIMITS PROPERTY CO., L.P., Relator



                               ORIGINAL PROCEEDING
                                 WRIT OF MANDAMUS
                                   127th District Court
                                  Harris County, Texas
                           Trial Court Cause No. 2010-16733-A


                            MEMORANDUM OPINION

       On March 23, 2012, relator, Dallas City Limits Property Co., L.P. filed a petition for
writ of mandamus in this Court. See Tex. Gov’t Code Ann '22.221 (Vernon 2004); see
also Tex. R. App. P. 52.1. Relator asks this Court to order The Honorable R. K. Sandill,
Judge of the 127th District Court, Harris County, Texas, to set aside portions of his order
dated March 16, 2012, entered in trial court cause number 2010-16733-A, styled Crady,
Jewett & McCulley v. Austin Jockey Club, Ltd. and Dallas City Limits Property Co., L.P.
       On April 12, 2012, relator filed an unopposed motion to dismiss this mandamus
proceeding as moot. Real party in interest, the Austin Jockey Club, Ltd., filed a notice of
agreement.

       Accordingly, the motion is granted and the petition for writ of mandamus is ordered
dismissed.. We lift the temporary stay entered by this court on March 23, 2012.

                                          PER CURIAM


Panel consists of Justices Frost, Brown, and Christopher.




                                            2